Order entered April 22, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00387-CV

          PRESTONWOOD TRADITION, LP, ET AL., Appellants

                                       V.

   DIANA TANNERY, INDIVIDUALLY AND AS THE INDEPENDENT
  EXECUTRIX AND REPRESENTATIVE OF THE BENEFICIARIES OF
       THE ESTATE OF JUANITA PURDY, ET AL., Appellees

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-19-03737-B

                                    ORDER

      Before the Court is the April 20, 2020 request of Robin Washington, Official

Court Reporter for County Court at Law No. 2, for an extension of time to file the

reporter’s record. We GRANT the request and extend the time to May 20, 2020.


                                            /s/   KEN MOLBERG
                                                  JUSTICE